 USDC IN/ND case 2:21-cv-00054-TLS-APR document 1 filed 02/08/21 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

PHILIP GOODLOE,                            )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )       CASE NO:
                                           )
UNITED STATES POSTAL SERVICE,              )
                                           )
      Defendant.                           )


                              COMPLAINT FOR DAMAGES

      Comes now the Plaintiff, PHILIP GOODLOE, by counsel, Randy K. Fleming, of

SARKISIAN, SARKISIAN & ASSOCIATES, P.C. and for his cause of action against the

Defendant, UNITED STATES POSTAL SERVICE, alleges and states as follows:

      1. That the events complained of herein occurred within the territorial boundaries of the

          County of Porter County, Indiana.

      2. That PHILIP GOODLOE is an adult individual who resides in LaPorte County, State

          of Indiana.

      3. That upon information and belief, the UNITED STATES POSTAL SERVICE, is a

          federal agency.

      4. That on or about December 2, 2019, at approximately 3:07 p.m., the Plaintiff, PHILIP

          GOODLOE, was driving his motor vehicle northbound on State Road 2 at its nearest

          intersection with CR600N.

      5. That on said date and time, MICHELLE BRANNAM, was an employee of the

          Defendant, UNITED STATES POSTAL SERVICE.
USDC IN/ND case 2:21-cv-00054-TLS-APR document 1 filed 02/08/21 page 2 of 6


     6. That on said date and time, MICHELLE BRANNAM, was operating her vehicle as

        an employee while working for the Defendant, UNITED STATES POSTAL

        SERVICE and in accordance 28 USCS § 2671.

     7. Pursuant to 28 USCS 1346(B) subject to provisions of 28 USCS 171, this court has

        original jurisdiction.

     8. Plaintiff, PHILIP GOODLOE, has complied with the Federal Tort Claim Procedure

        and the Defendant, UNITED STATES POSTAL SERVICE has denied his claim.

        [See Ex. 1 attached to this complaint].

     9. Subject to and in accordance with 28 U.S.C. 2679(b), Plaintiff, PHILIP GOODLOE,

        now brings this action against Defendant, UNITED STATES POSTAL SERVICE.

                                        COUNT I- NEGLIGENCE

     10. That the Plaintiff, by reference, hereby incorporates rhetorical paragraphs 1-9 above,

        as if fully set forth herein.

     11. That on said date and time, the Defendant’s employee, Michelle L. Brannam, was

        operating her motor vehicle south bound on State Road 2.

     12. That on said date and time, the Defendant’s employee, Michelle Brannam, attempted

        to complete a u-turn to head North on State Road 2 and collided into Plaintiff’s

        vehicle.

     13. That as a result of the motor vehicle collision, the Plaintiff, PHILIP GOODLOE,

        sustained bodily injuries and other damages, including but not limited to medical

        bills, medical treatment, pain and suffering, mental and emotional damages, potential

        for future medical bills, and other injuries or conditions, some or all of which are

        permanent.
USDC IN/ND case 2:21-cv-00054-TLS-APR document 1 filed 02/08/21 page 3 of 6


     14. That the direct and proximate cause of such injuries and/or damages was the acts or

        omissions of the Defendant, UNITED STATES POSTAL SERVICE and/or their

        employee.

     15. That at the time of the subject incident, the Defendant’s employee, Michelle

        Brannam, had a duty to the general public and others utilizing the roadway, including

        the Plaintiff.

     16. That the Defendant, and Defendant’s employee, breached said duty, and was careless,

        negligent, and reckless in the operation of her vehicle in one or more of the following

        ways:

            a. Failing to maintain proper control of her vehicle;

            b. Failing to operate her vehicle in a safe and reasonable manner;

            c. Failing to take evasive maneuvers in order to avoid a collision;

            d. Operated her vehicle aggressively and without regard for the health and safety

                of others upon the roadway;

            e. Failing to keep a proper look out for warnings, other vehicles, and

                obstructions;

            f. Failing to ensure that she had adequate line-of-sight of other vehicle and

                obstructions in her path;

            g. Failing to maintain proper speed given the immediate circumstances; and/or

            h. Failed to properly maintain her automobile in a safe and reasonable condition

                for use on the roadways;
USDC IN/ND case 2:21-cv-00054-TLS-APR document 1 filed 02/08/21 page 4 of 6


     17. That the direct and proximate cause of the injuries and damages incurred by the

        Plaintiff, was the carelessness, negligence and recklessness of the Defendant,

        UNITED STATES POSTAL SERVICE and their employee Michelle Brannam.

        WHEREFORE, Plaintiff prays for judgment against the Defendant, UNITED

     STATES POSTAL SERVICE, for damages determined herein, for the costs of this

     action, attorney fees and costs, prejudgment interest, post judgment interest, and for all

     other just and proper relief in the premises.



                                            Respectfully Submitted:



                                            /s/ Randy K. Fleming
                                            Randy K. Fleming, #17321-64
                                            SARKISIAN SARKISIAN & ASSOCIATES, P.C.
                                            6165 Central Avenue
                                            Portage, IN 46368
                                            Ph. (219) 762-7718
                                            Randy@sarklawfirm.com
                                            Attorney for Plaintiff
USDC IN/ND case 2:21-cv-00054-TLS-APR document 1 filed 02/08/21 page 5 of 6




                                                                Exhibit 1
USDC IN/ND case 2:21-cv-00054-TLS-APR document 1 filed 02/08/21 page 6 of 6
